                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL BERMAN,                                     Case No.18-cv-01060-YGR (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DISCOVERY DISPUTE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 136
                                  10     FREEDOM FINANCIAL NETWORK,
                                         LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is a joint letter brief regarding Defendants’ request for

                                  14   discovery from Plaintiff. After reviewing the parties’ letter brief, the Court concludes that oral

                                  15   argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b) and rules as follows:

                                  16          1. Plaintiff shall produce to Defendants each email address he used during the class

                                  17              period. The email addresses shall be treated as confidential and subject to the

                                  18              protective order, and may only be used by Defendants to determine if the email

                                  19              addresses were used to sign up on Fluent websites during the class period. The

                                  20              information sought by Defendants is relevant to Plaintiff’s adequacy as class counsel as

                                  21              well as to his claim that he did not visit Defendants’ website.

                                  22          2. Defendants’ request for Plaintiff’s cellular phone billing records and call records is

                                  23              DENIED for the most part as such records are not relevant to a claim or defense in this

                                  24              action. Defendants’ speculation that the records will reveal if someone else registered

                                  25              Plaintiff’s telephone number on their website using an email address totally

                                  26              unconnected to Plaintiff is not plausible. However, as offered by Plaintiff, Plaintiff

                                  27              shall search his phone bills for calls geolocated to Hayward, the location of the IP

                                  28              address from which the “Dunk Loca” lead was obtained and provide any matches to
                                   1             Defendants, including the date and length of the call. It goes without saying that the

                                   2             parties cannot offer into evidence on class certification, summary judgment, or trial,

                                   3             evidence which was requested by the opposing party but not produced.

                                   4          This Order disposes of Docket No. 136.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 6, 2019

                                   7

                                   8
                                                                                                  JACQUELINE SCOTT CORLEY
                                   9                                                              United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
